Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 09/11/2020 that has been entered and made of record. 
Priority
2.	No acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/11/2020 and 01/12/2022 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,8 and 15 recites the limitation " a voice assistant" in audibly presenting, by the one or more processors, the first modified user utterance to a voice assistant device….. The term ‘a voice assistance device’ is already introduced in independent claims 1, 8 and 15 as part of the original claims. There is sufficient antecedent basis for ‘a voice assistant’ in respective independent claims and now it is unclear and indefinite what this new ‘a voice assistant device’ is referring to the previous ‘a voice assistant device’ is referring to the previous ‘a voice assistant device’ already introduced. Appropriate correction is requested.
Claim Rejections - 35 USC § 103 
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 
8. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2009/0043576) in view of Andrew P. Dejaco et al (US 2002/0069064). 
9.	Regarding claim 1, Edward S. Miller, herein after Miller (US 2009/0043576) teaches a computer-implemented method for testing a voice assistant device, the computer-implernented method (Miller abstract teaches a method with speech recognition system with tester module with system/device 170) comprising: 
receiving, by one or more processors, test data from a database, the test data comprising a first set of coding parameters (Miller para 0030 para0031where the database stores the data of application specific which are example of concept and phrase format executed by decoding information by a system 170 has a processor using computer readable medium per para 0035) and a first user utterance having an expected device response (Miller para 0006, 0032 where the system 170 where the user utterance placing an order for Pizza); 
generating, by the one or more processors, a first modified user utterance by applying the first set of coding parameters to the first user utterance (Miller para0014 where the system creates a modification of a transcripts of a selected audio data/utterance data file by speech recognizer processing system), 
But Miller does not clearly teach, However, Andrew P. Dejaco, herein after Dejaco (US 2002/0069064) teaches wherein the first modified user utterance is Dejaco para0005 where the input speech signal which is first user utterance is discarded by the acostic processor and provides the processed speech signal so both are acoustically different); 
audibly presenting, by the one or more processors, the first modified user utterance to a voice assistant device (Dejaco para0004 and 0020 where the acostic processor-102 provides the desired output from the word decoder as modified or meaningful linguistic words corresponding to input utterance); 
receiving, by the one or more processors, a first voice assistant response from the voice assistant device (Dejaco para0004 and 0020 where the acostic processor-102 provides the desired output from the word decoder as modified or meaningful linguistic words corresponding to input utterance); and 
determining, by the one or more processors, whether the first voice assistant response is substantially similar to the expected device response (Dejaco para0020 where the acostic processor and decision logic provides the output of the of the most closely match selection of the response).

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Miller with concept of using method and apparatus for testing user interface integrity pf speech enabled devices of Dejaco et al. The motivation for doing so would be to have predictably and advantageously provided the acoustically different user 
10.        Regarding claim 2, Miller in view of DeJaco teaches the computer-implemented 
	method of claim 1, further comprising: responsive to determining the first voice assistant response is substantially similar to the expected device response (Dejaco para0020 where the acostic processor and decision logic provides the output of the of the most closely match selection of the response), ceasing to receive, by the one or more processors, additional test data (Dejaco para0029 where the capture utterance after N repeat ceases and aborts the device operation and does not store voice tag at step 224 para0031).
11. 	Regarding claim 3, Miller in view of DeJaco teaches the computer-implemented method of claim 1, further comprising: responsive to determining the first voice assistant response is not substantially similar to the expected device response (Dejaco para0026 where the method at fig3 step 206 VR system does not respond to the expected response and request to repeat the name as it is not similar to expectation)  , identifying, by the one or more processors, a first edge case based at least on the first set of coding parameters and the first modified user utterance (Dejaco fig3 step acostic processor 14 identifies the first time utterance using the code setting from the database 16 of fig 1).
12. 	Regarding claim 4, Miller in view of DeJaco teaches the computer-implemented method of claim 3, further comprising: determining, by the one or more processors, a second set of coding parameters based on at least one of the first Dejaco second repeat of the name/utterance of the user at 212 captures the utterance at step 218 has the similar parameter of the first parameter of the coding parameter using acoustic processor 14).
13. 	Regarding claim 5, Miller in view of DeJaco teaches the computer-implemented method of claim 4, further comprising: generating, by the one or more processors, a second modified user utterance by applying the second set of coding parameters to the first user utterance (Dejaco second repeat of the name/utterance of the user at 212 captures the utterance at step 218 has the similar parameter of the first parameter of the coding parameter using acoustic processor 14), wherein the second modified user utterance is acoustically different than the first user utterance and the first modified user utterance (Dejaco para0005 where the input speech signal which is first user utterance is discarded by the acostic processor and provides the processed speech signal so both are acoustically different); 
audibly presenting, by the one or more processors, the second modified user utterance to the voice assistant device (Dejaco fig4 where the step 318 send the utterance of the modified utterance after send repeat audible calling the number and name); 
receiving, by the one or more processors, a second voice assistant response (Dejaco para0028fig3 step 212 which similar to expected response of first response at step 208);
Dejaco second repeat of the name/utterance of the user at 212 captures the utterance at step 218 has the similar parameter of the first parameter of the coding parameter using acoustic processor 14); and
responsive to determining the second voice assistant response is substantially similar to the expected device response (Dejaco second repeat of the name/utterance of the user at 212 captures the utterance at step 218 has the similar parameter of the first parameter of the coding parameter using acoustic processor 14), ceasing to receive additional test data comprising the first user utterance (Dejaco para0029 where the capture utterance after N repeat ceases and aborts the device operation and does not store voice tag at step 224 para0031).
14. 	Regarding claim 6, Miller in view of DeJaco teaches the computer-implemented method of claim 1, wherein the first modified user utterance is audibly presented to the voice assistant device by a speaker communicatively connected to the one or more processors (Dejaco para0023, 0029 where the loud speaker is connected to voice recognition device and is connected to device processor), the speaker configured for outputting the first modified user utterance as a first audio signal (Dejaco para0039 where the output is presented by the loud speaker).
15. 	Regarding claim 7, Miller in view of DeJaco teaches the computer-implemented method of claim 1, wherein the first voice assistant response received from the Dejaco para 0017 where the voice assistance system 10 is for example wireless telephone or hands-free kit that always have a microphone).
16.       Regarding claim 8, the arguments are analogues to claim1, are applicable 
          and is rejected, where the program instructions are stored in RAM-104).
17.       Regarding claim 9, the arguments are analogues to claim2, are applicable 
          and is rejected.
18.	Regarding claim 10, the arguments are analogues to claim3, are applicable 
          and is rejected.
19.	Regarding claim 11, the arguments are analogues to claim4, are applicable 
          and is rejected.
20.     Regarding claim 12 the arguments are analogues to claim5, are applicable 
          and is rejected.
21.	Regarding claim 13, the arguments are analogues to claim6, are applicable 
          and is rejected.
22.	Regarding claim 14, the arguments are analogues to claim7, are applicable 
          and is rejected.
23.	Regarding claim 15, the arguments are analogues to claim1, are applicable 
          and is rejected.
24.	Regarding claim 16, the arguments are analogues to claim2, are applicable 
          and is rejected.
25.	Regarding claim 17, the arguments are analogues to claim3, are applicable 
          and is rejected.
26.	Regarding claim 18, the arguments are analogues to claim4, are applicable 
          and is rejected.
27.	Regarding claim 19, the arguments are analogues to claim5, are applicable 
          and is rejected.
28.	Regarding claim 20, the arguments are analogues to claim6 and 7, are applicable and is rejected.
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677